DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 11/03/2021 has been received and entered.  By the amendment, claims 8 and 11-17 are now pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main electrode pattern … is connected to the first electrode” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference numbers “411” and “423” mentioned in the description 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17 recites the limitation "the TFTs" in line 18 and 20, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 11-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zheng et al., CN 107145014.
Claims 8, 13-14 and 17 are anticipated by Zheng et al. figures 3A-3C and accompanying text which discloses a display device in which an array substrate 10 comprising:
. a plurality of pixel units arranged in an array (see fig 3A)
. a glass substrate 111
. a first electrode layer 121
. a dielectric layer 1016 
. a second electrode layer comprising a main electrode pattern 11 and at least one auxiliary electrode pattern 13 
. wherein the at least one auxiliary electrode pattern 13 is electrically connected to the first electrode layer 121 correspondingly through at least one via (contact hole connecting 13 to 121), and a parallel electric field would be generated between the main electrode pattern 11 and the auxiliary electrode pattern 13 
. wherein the at least one auxiliary electrode pattern 13 is equidistantly disposed from the main electrode pattern 11 (see fig 3B)
. wherein the main electrode pattern 11 and the first electrode layer 121 are correspondingly connected to a plurality of metal lines (e.g. source/drain line) of the thin film transistor (TFT) 105 forming a voltage difference to drive the liquid crystals to rotate.
. wherein the main electrode pattern 11 and the first electrode layer 121 form an overlap area and at least one non-overlap area, and the at least one auxiliary electrode pattern 13 correspondingly correspond to the at least one non-overlap area, and is spaced apart from the main electrode pattern 11 (see fig. 3B)
. wherein the at least one auxiliary electrode pattern is connected to the first electrode layer correspondingly through at least one first via of the first vias, and the main electrode pattern is connected to a drain of one TFT of the TFTs through another first via of the first vias and electrically connected to the first electrode (see fig. 3B).
Re claim 11, wherein a plurality of the auxiliary electrode patterns 13 correspondingly correspond to a plurality of the non-overlap areas and spaced apart from each other, and each auxiliary electrode pattern 13 correspondingly correspond to at least one first via of the first vias (contact hole connecting 13 to 121)(fig. 3B-3C)
Re claim 12, wherein a second via 182 is formed through the first electrode layer 121, the second via has a hole size larger than a hole size of the other first via of the first vias (contact hole connecting 13 to 121), and the other first via of the first vias is embedded in the overlap area corresponding to the second via 182, so that the main electrode pattern 11 corresponding to the other first via of the first vias is insulated from the first electrode layer by the dielectric layer 1016.
Re claim 15, wherein at least one corresponding first via of the first vias (contact hole connecting 13 to 121) is formed in the dielectric layer 1016.
Re claim 16, wherein the at least one auxiliary electrode pattern and the main electrode pattern are made of indium tin oxide (ITO) (see [0041]).  It should be noted that the limitation of “the at least one auxiliary electrode pattern 13 and the main electrode pattern 11 are formed by a same manufacturing process” recites a one-step process which does not further limit the structure of the device claims. Therefore, this limitation has not been given patentable weight.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
Applicant’s only argument, regarding claims 8 and 17, is that Zhang does not teach the main electrode pattern 11 being connected to the drain of one TFT of the TFTs through another first via of the first vias and being connected to the first electrode 121 as claimed in the amended claims 8 and 1 7.  The Examiner respectfully disagrees with Applicant’s viewpoint.  Particularly, Zhang clearly shown the main electrode pattern 11 being connected to the drain of one TFT 105 of the TFTs through another first via 182 of the first vias (see fig. 3B).  In addition, although the Zhang’s main electrode pattern 11 does not directly connected to the first electrode 121,  the Zhang’s main electrode pattern 11 does electrically connected to the first electrode 121 through the TFT 105 to perform a voltage therebetween for display driving purposes.
Accordingly, the rejection of claims and 17 stand as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871